          Case 6:19-cv-00377-WWB-EJK Document 1-1 Filed 02/26/19 Page 1 of 7 PageID 4
Filing # 81101048 E-Filed 11/21/2018 09:46:41 AM



                   IN THE CIRCUIT COURT OF THE NINTH JUDICIAL CIRCUIT
                            IN AND FOR ORANGE COUNTY FLORIDA


           NORMAN FRANKS,                                           CASE NO.:


                  Plaintiff,
           v.

           JEYASELVAN KANAGASABAPATHY,
           Individually,

                 Defendant.
           _____________________________________/

                                COMPLAINT AND DEMAND FOR JURY TRIAL

                  Plaintiff, NORMAN FRANKS (“FRANKS” or “Plaintiff”), files this Complaint

           against Defendant, JEYASELVAN KANAGASABAPATHY, (“JK” or “Defendant”), an

           individual, and states as follows:

                                                    JURISDICTION

                   1.      Jurisdiction in this Court is proper as the claims are brought pursuant to

            the Fair Labor Standards Act, as amended (29 U.S.C. §201, et seq., hereinafter called the

            “FLSA”) and the FLSA’s retaliation provision to recover unpaid overtime, back wages,

            an additional equal amount as liquidated damages, obtain declaratory relief, and

            reasonable attorney’s fees and costs.

                   2.      Plaintiff is seeking in excess of $15,000.00 exclusive of attorneys’ fees

            and costs.

                                                    PARTIES

                   3.      At all times material hereto, Plaintiff was a resident of Orange County,

            Florida.
Case 6:19-cv-00377-WWB-EJK Document 1-1 Filed 02/26/19 Page 2 of 7 PageID 5




          4.      At all times material hereto, Defendant was, and continues to be, an

   individual engaged in business in, among other places, Orange County, Florida.

          5.      At all times material hereto, Plaintiff was “engaged in commerce” within

   the meaning of §6 and §7 of the FLSA.

          6.      At all times material hereto, Plaintiff was an “employee” of Defendant

   within the meaning of FLSA.

          7.      At all times material hereto, Defendant was the “employer” within the

   meaning of FLSA.

          8.      At all times material hereto, Defendant was and continues to be “an

   enterprise engaged in commerce,” within the meaning of FLSA.

          9.      At all times material hereto, Defendant was and continues to be an

   enterprise engaged in the “production of goods for commerce,” within the meaning of

   the FLSA.

          10.     Based upon information and belief, the annual gross revenue of

   Defendant was in excess of $500,000.00 per annum during the relevant time periods.

          11.     At all times relevant hereto, Defendant was primarily engaged in the

   operation of local hotels in the Orlando, area.

          12.     At all times material hereto, Defendant had two (2) or more employees

   handling, selling, or otherwise working on goods or materials that had been moved in or

   produced for commerce.

          13.     At all times hereto, Plaintiff was “engaged in commerce” and subject to

   individual coverage of the FLSA.
                                               2
Case 6:19-cv-00377-WWB-EJK Document 1-1 Filed 02/26/19 Page 3 of 7 PageID 6




          14.     At all times hereto, Plaintiff was engaged in the “production of goods for

   commerce” and subject to the individual coverage of the FLSA.

          15.     At all times material hereto, the work performed by the Plaintiff was

   directly essential to the business performed by Defendant.

                                  STATEMENT OF FACTS

          16.     Defendant hired Plaintiff to work at the Sun Inn and Suites in Kissimmee,

   Florida, as a non-exempt hourly paid maintenance man driver from November 2016,

   until his termination in April 2017.

          17.     Plaintiff performed non-exempt duties and responsibilities and was

   entitled to be compensated for overtime work.

          18.     At various material times hereto, Plaintiff worked for Defendant in

   excess of forty (40) hours within a work week.

          19.     Defendant failed to pay Plaintiff for his overtime hours worked at time

   and one half his regular rate of pay.

          20.     Plaintiff should be compensated at the rate of one and one-half times

   Plaintiff’s regular rate for those hours that Plaintiff worked in excess of forty (40) hours

   per week, as required by the FLSA.

          21.     Upon discovering that Defendant was not paying Plaintiff for his

   overtime hours worked, Plaintiff objected to Defendant’s management, that Defendant’s

   actions in this regard were illegal and violated the FLSA.




                                               3
Case 6:19-cv-00377-WWB-EJK Document 1-1 Filed 02/26/19 Page 4 of 7 PageID 7




          22.     This objection from Plaintiff constituted protected activity under the

   FLSA at 29 U.S.C § 215(a)(3).

          23.     Plaintiff continued to voice his objections to Defendant including in the

   days prior to his termination.

          24.     Plaintiff was terminated shortly thereafter in direct retaliation for his

   objections.

          25.     Defendant violated Title 29 U.S.C. §207 in that:

                 a.      Plaintiff worked in excess of forty (40) hours per week for the

                         period of employment with Defendant;

                 b.      No payments or provisions for payment have been made by

                         Defendant to properly compensate Plaintiff at the statutory rate of

                         one and one-half times Plaintiff’s regular rate for all hours worked

                         in excess of forty (40) hours per work week, as provided by the

                         FLSA; and

                 c.      Defendant failed to maintain proper time records as mandated by

                         the FLSA.

          26.     Defendant violated the FLSA by terminating Plaintiff for his objections

   to Defendant’s illegal pay practices, or what he reasonably believed to be illegal.

          27.     Plaintiff has retained the law firm of RICHARD CELLER LEGAL, P.A.

   to represent him in the litigation and has agreed to pay the firm a reasonable fee for its

   services.



                                               4
Case 6:19-cv-00377-WWB-EJK Document 1-1 Filed 02/26/19 Page 5 of 7 PageID 8




                                    COUNT I
             VIOLATION OF 29 U.S.C. §207 OVERTIME COMPENSATION

            28.    Plaintiff re-alleges and reavers paragraphs 1 through 27 of the Complaint,

   as if fully set forth herein.

            29.    During his employment, Plaintiff worked in excess of the forty (40) hours

   per week for which Plaintiff was not compensated at the statutory rate of one and one-

   half times Plaintiff’s regular rate of pay for all hours worked.

            30.    Plaintiff was and is entitled to be paid at the statutory rate of one and one-

   half times Plaintiff’s regular rate of pay for all hours worked in excess of forty (40)

   hours.

            31.    At all times material hereto, Defendant failed and continues to fail to

   maintain proper time records as mandated by the FLSA.

            32.    Defendant’s actions were willful and/or showed reckless disregard for the

   provisions of the FLSA, as evidenced by its failure to compensate Plaintiff at the

   statutory rate of one and one-half times Plaintiff’s regular rate of pay for the hours

   worked in excess of forty (40) hours per weeks when it knew, or should have known,

   such was, and is due.

            33.    Defendant failed to properly disclose or apprise Plaintiff of his rights

   under the FLSA.

            34.    Due to the intentional, willful, and unlawful acts of Defendant, Plaintiff

   suffered and continues to suffer damages and lost compensation for time worked over

   forty (40) hours per week, plus liquidated damages.

                                                5
Case 6:19-cv-00377-WWB-EJK Document 1-1 Filed 02/26/19 Page 6 of 7 PageID 9




          35.     Plaintiff is entitled to an award of reasonable attorney’s fees and costs

   pursuant to 29 U.S.C. §216(b).

         WHEREFORE, Plaintiff respectfully requests that judgment be entered in his

  favor against Defendant:

                 a.      Declaring, pursuant to the FLSA that the acts and practices

                         complained of herein are in violation of the maximum hour

                         provisions of the FLSA;

                 b.      Awarding Plaintiff overtime compensation in the amount due to

                         him for Plaintiff’s time worked in excess of forty (40) hours per

                         work week;

                 c.      Awarding Plaintiff liquidated damages in an amount equal to the

                         overtime award;

                 d.      Awarding Plaintiff reasonable attorney’s fees and costs and

                         expenses of the litigation pursuant to 29 U.S.C. §216(b);

                 e.      Awarding Plaintiff pre-judgment interest;

                 f.      Ordering any other further relief the Court deems just and proper.

                            COUNT II
       UNLAWFUL RETALIATION IN VIOLATION OF 29 U.S.C. § 215(A)(3)

          36.     Plaintiff realleges and incorporates all allegations contained within

   Paragraphs 1-27 of the Complaint as if fully set forth herein.

          37.     In April 2017, Defendant illegally terminated Plaintiff from his

   employment in violation of 29 U.S.C § 215(a)(3).

                                               6
Case 6:19-cv-00377-WWB-EJK Document 1-1 Filed 02/26/19 Page 7 of 7 PageID 10




           38.       Defendant terminated Plaintiff solely because Plaintiff objected to

   Defendant’s non-payment of his overtime wages under the FLSA.

           39.       As a result of Defendant’s intentional, willful and unlawful actions,

   Plaintiff has suffered damages, including but not limited to lost wages, lost benefits, lost

   employment status, as well as humiliation, pain and suffering and other monetary and

   non-monetary losses.

           WHEREFORE, Plaintiff requests a judgment in his favor and against Defendant

           for his

   actual and compensatory damages, including front pay and back pay, liquidated damages,

   as well as her costs and attorneys’ fees, declaratory and injunctive relief and such other

   relief deemed proper by this Court.

                                         JURY DEMAND

          Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.

          Dated this 21st day of November 2018.

                                                 Respectfully submitted,

                                                 By: /s/ NOAH E. STORCH
                                                 Noah E. Storch, Esq.
                                                 Florida Bar No. 0085476
                                                 RICHARD CELLER LEGAL, P.A.
                                                 7450 Griffin Road, Suite 230
                                                 Davie, Florida 33314
                                                 Telephone: (866) 344-9243
                                                 Facsimile: (954) 337-2771
                                                 E-mail: noah@floridaovertimelawyer.com

                                                 Attorneys for Plaintiff



                                                 7
